Shea, J.,
concurring. I disagree only with the portion of the opinion that holds it was not erroneous for the trial court, in disregard of the hearsay rule, to admit in evidence the letter of the cardiologist for the purpose of deciding whether there was a “manifest necessity” to declare a mistrial. As the opinion acknowledges, in the absence of such necessity the defendant’s constitutional right not to be twice placed in jeopardy would be violated. The propriety of granting a mistrial over the defendant’s objection in a criminal case raises an issue of serious constitutional concern. To the extent that the determination turns upon the resolution of factual issues, such as the unavailability of a witness, evidence bearing thereon should be subject to the defendant’s rights of cross-examination and confrontation, which the hearsay rule serves to implement. General Statutes § 52-174, which does allow the report of a physician to be introduced in “actions for the recovery of damages for personal injuries or death,” ought not to be extended to criminal cases in defiance of the apparent legislative intention, as the opinion has effectually done by suspending the operation of the hearsay rule in a proceeding to determine such a critical constitutional issue as double jeopardy.
The case of Hall v. Potoker, 49 N.Y.2d 501, 403 N.E.2d 1210, 427 N.Y.S.2d 211 (1980), relied upon by the opinion, does not involve the admissibility of hearsay evidence in such a mistrial proceeding but simply its reliability where the out-of-court statements of a physician, who had previously testified, were reported to the court by the prosecutor without objection by the defendant. The issue raised on appeal was whether the court should have held an additional hearing on the con*386dition of the witness, as requested by the defendant the day after the physician’s statements had come into the case, rather than rely upon that unstricken evidence.
I agree with the result, nevertheless, because the letter of the cardiologist added very little to the evidence produced at the earlier hearing where Garrity had testified concerning his patient’s condition and had referred, without objection, to the findings of the cardiologist. Even without the letter, the record demonstrates adequate support for the granting of a mistrial.
Accordingly, I concur in the result.